EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of October 21,
2009 by and between Live Nation, Inc., a Delaware corporation (the “Company”),
Live Nation Worldwide, Inc., a Delaware corporation (“Worldwide”), and Michael
Rapino (the “Executive”).

WHEREAS, Ticketmaster Entertainment, Inc. (“Ticketmaster”), the Company and
Merger Sub (as defined in the Merger Agreement) have entered into that certain
Agreement and Plan of Merger dated as of February 10, 2009 (the “Merger
Agreement”) pursuant to which Ticketmaster will be merged with and into Merger
Sub and the Company shall change its name to “Live Nation Entertainment, Inc.”
(together with the other transactions contemplated by the Merger Agreement, the
“Merger”).

WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Employment Agreement dated January 1, 2007, as amended by that certain
Amendment to Amended and Restated Employment Agreement effective as of
December 31, 2008, and as further amended by that certain Second Amendment to
Amended and Restated Employment Agreement dated April 24, 2009 and effective as
of January 1, 2009 (collectively, and as may be further amended, the “2007
Agreement”).

WHEREAS, subject to and conditioned upon the closing of the Merger (the
“Closing”), the Company and the Executive desire to terminate and forever
extinguish the 2007 Agreement and, subject to Sections 5(c) and (d) below, to
have this Agreement supersede and replace in its entirety the 2007 Agreement,
effective as of the Closing (the date on which the Closing occurs, the
“Effective Date”).

WHEREAS, this Agreement will become effective only if the Closing occurs and
will terminate and be null and void and of no force or effect if the Merger
Agreement is terminated or the Closing does not occur for any reason.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive,
intending to be legally bound, agree, subject to and conditioned upon the
occurrence of the Closing, to terminate and forever extinguish the 2007
Agreement as of the Closing, subject to Sections 5(c) and (d) below, and to
supersede and replace the 2007 Agreement in its entirety with this Agreement, on
the following terms and conditions:

1. Employment. The Company hereby agrees to employ the Executive as its
President and Chief Executive Officer, and the Executive hereby accepts such
employment, on the terms and conditions hereinafter set forth.

2. Term. The period of employment of the Executive by the Company under this
Agreement (the “Employment Period”) shall commence on the Effective Date and
shall have a term expiring on May 31, 2014. The Employment Period may be sooner
terminated by either party in accordance with Section 6 of this Agreement.

3. Position and Duties. During the Employment Period, the Executive shall serve
as President and Chief Executive Officer of the Company, and shall report solely
and directly to the Board of Directors of the Company (the “Board”). Subject to
the following two sentences, the Executive shall have those powers and duties
normally associated with the positions of President and Chief Executive Officer
of entities comparable to the Company, including, without limitation, oversight
and management of the Company’s (i) corporate and investor relations functions,
(ii) live entertainment promotions and venue operations businesses,
(iii) ticketing and digital/online businesses and (iv) all other businesses and
operating units of the Company other than those specifically identified in the
following sentence. The Executive acknowledges that the Executive Chairman of
the Company (the “Executive Chairman”) shall have primary responsibility for the
Company’s (i) artist services businesses (including merchandising, websites, fan
sites, VIP ticketing, e-commerce, sponsorships and related businesses) and
(ii) artist management business (including serving in the capacity as Chief
Executive Officer of Front Line Management Group, Inc.). The Executive and the
Executive Chairman shall have shared responsibility for the Company’s business
development, strategic decisions and overall policies. The Executive shall
devote as much of his working time, attention and energies during normal
business hours (other than absences due to illness or vacation) to
satisfactorily perform his duties for the Company. Notwithstanding the above,
the Executive shall be permitted, to the extent such activities do not
substantially interfere with the performance by the Executive of his duties and
responsibilities hereunder or violate Section 11 hereof, to (i) manage the
Executive’s personal, financial and legal affairs, (ii) serve on civic or
charitable boards or committees (it being expressly understood and agreed that
the Executive’s continuing to serve on any such boards and/or committees on
which the Executive is serving, or with which the Executive is otherwise
associated, as of the Effective Date shall be deemed not to interfere with the
performance by the Executive of his duties and responsibilities under this
Agreement) and (iii) deliver lectures or fulfill speaking engagements. During
the Employment Period, for so long as the Executive remains an officer of the
Company, the Board shall also nominate the Executive to serve as a member of the
Board.

4. Place of Performance. The principal place of employment of the Executive
shall be at the Company’s principal executive offices in Los Angeles,
California.

5. Compensation and Related Matters.

(a) Base Salary. During the Employment Period, the Company shall pay the
Executive a base salary at the rate of not less than $2,000,000 per year (“Base
Salary”), less appropriate payroll deductions and all required withholdings. The
Executive’s Base Salary shall be paid in approximately equal installments in
accordance with the Company’s customary payroll practices as they may be amended
from time to time and prorated for any partial pay periods (but no less
frequently than monthly). The Compensation Committee of the Board (the
“Compensation Committee”) shall review the Executive’s Base Salary for increase
(but not decrease) no less frequently than annually and otherwise consistent
with the executive compensation practices and guidelines of the Company. If the
Executive’s Base Salary is increased by the Company, such increased Base Salary
shall then constitute the Base Salary for all purposes of this Agreement. The
Base Salary will be increased by a minimum of $100,000 per year on each
anniversary of the Effective Date prior to the expiration of the Employment
Period.

(b) Signing Bonus. In addition to Base Salary, provided that the Executive
remains employed by the Company until the Effective Date, the Executive shall be
paid a one-time signing bonus in the amount of $3,000,000, less appropriate
payroll deductions and all required withholdings, which shall be payable within
10 days after the Effective Date.

(c) Performance Bonus. In addition to Base Salary, the Executive shall be
eligible to receive an annual cash bonus (the “Performance Bonus”), with a
target amount equal to 100% of the Executive’s highest annual Base Salary rate
during the calendar year for which the Performance Bonus is being paid (the
“Target Bonus”), less appropriate payroll deductions and all required
withholdings. The Compensation Committee will establish financial performance
targets of the Company as measured in the achievement of Earnings Before
Interest, Taxes, Depreciation and Amortization as defined by the Company and as
adjusted for acquisitions and dispositions (“Target EBITDA”) and will promptly
inform the Executive of such Target EBITDA upon its establishment for each
relevant year. With respect to each fiscal year during the Employment Period:

(i) if the Company achieves the Target EBITDA for such year, then the Executive
will receive the full Target Bonus;

(ii) if the Company exceeds the Target EBITDA for such year, then the Executive
will receive a Performance Bonus in excess of the Target Bonus, based on a range
of Performance Bonuses in excess of the Target Bonus and based on a range of
EBITDA in excess of the Target EBITDA, as such ranges are established by the
Compensation Committee in its discretion no later than the ninetieth day of each
such year; and

(iii) if the Company achieves less than the Target EBITDA for such year, then
the Executive will receive a Performance Bonus which is less than the Target
Bonus, based on a range of Performance Bonuses which are less than the Target
Bonus and based on a range of EBITDA which is less than the Target EBITDA, as
such ranges are established by the Compensation Committee in its discretion no
later than the ninetieth day of each such year.

The Target EBITDA will be subject to equitable adjustment by the Compensation
Committee to take into account material acquisitions, dispositions and other
material extraordinary events; provided, that the parties hereto will use their
reasonable best efforts to facilitate the payment of the bonuses hereunder on a
basis that is consistent with such payments qualifying for the performance-based
compensation exception under Section 162(m) of the Internal Revenue Code of
1986, as amended and the regulations thereunder (the “Code”). The Performance
Bonus, if earned, shall be paid in a lump sum by March 15 of the calendar year
following the calendar year in which it is earned. As provided in
Section 8(a)(i) below, the Executive will receive the Performance Bonus to which
he is entitled for each full fiscal year in which he was employed by the
Company, even if the Executive is not employed on the actual date on which the
Performance Bonus is paid or payable for such fiscal year. In addition, for the
calendar year ending 2014, if this Agreement is not renewed or replaced to the
mutual satisfaction of the parties, the Executive will be entitled to a pro
rated Performance Bonus calculated by multiplying the Performance Bonus paid to
the Executive for the 2013 calendar year by 5/12, which Performance Bonus will
be paid in a lump sum no later than June 15, 2014. If the Effective Date occurs
in 2009, the Executive will receive no Performance Bonus for 2009 under this
Agreement, but rather will be entitled to any bonus payable under the 2007
Agreement, as if the 2007 Agreement had remained in effect for the full calendar
year. If the Effective Date occurs in any calendar year after 2009, (i) unless
otherwise mutually agreed between the Compensation Committee and the Executive,
any performance bonus payable to the Executive for the year in which the
Effective Date occurs shall be payable pro rata such that the portion of such
year occurring through the Effective Date will be based on target payment
amounts under the 2007 Agreement and the portion of such year occurring
following the Effective Date will be based on target payment amounts under this
Agreement, and (ii) the Compensation Committee will, in consultation with the
Executive, reasonably determine whether new performance targets shall be set
following the Effective Date that relate to the combined company post-Merger,
rather for the Company on a stand-alone basis. Upon termination of employment,
unpaid Performance Bonuses will be paid (to the extent payable) as described in
Section 8 below. The financial performance targets established by the
Compensation Committee for purposes of this Section 5(c) and Section 5(i) below
in each year during the Employment Period will be based on a stated level of
EBITDA unless the Company and the Executive agree on a different measure of
financial performance. If in any year the Compensation Committee establishes
financial performance criteria applicable to other executives, whether in
connection with cash performance bonuses, performance-based equity compensation
or otherwise, the Compensation Committee will not make the Executive subject to
a higher financial performance goal in connection with Sections 5(c) or 5(i) of
this Agreement than the highest performance goal established for any such other
executive that is based on the same financial measure as that selected for the
Executive.

(d) Exceptional Performance Bonus. In addition to Base Salary and the
Performance Bonus, the Executive shall be eligible to receive an additional
annual cash bonus (the “Exceptional Performance Bonus”) with a target amount
equal to 100% of the Executive’s highest annual Base Salary rate during the
calendar year for which the Exceptional Performance Bonus is being paid, less
appropriate payroll deductions and all required withholdings. The Exceptional
Performance Bonus shall be based upon the Executive’s achievement of superior
performance in a given calendar year, and shall be based on targets and
objectives established by the Compensation Committee in its discretion in each
calendar year no later than the ninetieth day of each such year (and shall
promptly inform Executive of such targets and objectives) and, if earned (as
determined by the Compensation Committee), shall be paid in a lump sum by
March 15 of the calendar year following the calendar year in which it is earned.
As provided in Section 8(a)(i) below, the Executive will receive the Exceptional
Performance Bonus to which he is entitled for each full fiscal year in which he
was employed by the Company, even if the Executive is not employed on the actual
date on which the Exceptional Performance Bonus is paid or payable for such
fiscal year. In addition, for the calendar year ending 2014, if this Agreement
is not renewed or replaced to the mutual satisfaction of the parties, the
Executive will be entitled to a pro rated Exceptional Performance Bonus
calculated by multiplying the Exceptional Performance Bonus paid to the
Executive for the 2013 calendar year by 5/12, which Exceptional Performance
Bonus will be paid in a lump sum no later than June 15, 2014. If the Effective
Date occurs in 2009, the Executive will receive no Exceptional Performance Bonus
for 2009 under this Agreement, but rather will be entitled to any bonus payable
under the 2007 Agreement, as if the 2007 Agreement had remained in effect for
the full calendar year. If the Effective Date occurs in any calendar year after
2009, (i) unless otherwise mutually agreed between the Compensation Committee
and the Executive, any exceptional performance bonus payable to the Executive
for the year in which the Effective Date occurs shall be payable pro rata such
that the portion of such year occurring through the Effective Date will be based
on target payment amounts under the 2007 Agreement and the portion of such year
occurring following the Effective Date will be based on target payment amounts
under this Agreement, and (ii) the Compensation Committee will, in consultation
with the Executive, reasonably determine whether new performance targets shall
be set following the Effective Date that relate to the combined company
post-Merger, rather for the Company on a stand-alone basis. Upon termination of
employment, Exceptional Performance Bonuses will be paid (to the extent payable)
as described in Section 8 below.

(e) Expenses and Perquisites. The Company shall promptly reimburse the Executive
for all reasonable business expenses upon the presentation of reasonably
itemized statements of such expenses, in accordance with the Company’s policies
and procedures now in force or as such policies and procedures may be modified
generally with respect to senior executive officers of the Company. In addition,
during the Employment Period, the Executive shall be entitled to, at the sole
expense of the Company, the use of an automobile appropriate to his position and
no less qualitative than the Executive’s current automobile, payment by the
Company of any lease payments in connection therewith and the cost of insurance
and other reasonable costs related thereto. To the extent that any payments or
reimbursements provided to the Executive related to the automobile expense or
any other payments or reimbursements hereunder are determined to constitute
taxable compensation to the Executive to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or
reimbursed to the Executive promptly, but in no event later than December 31 of
the year following the year in which the expense is incurred. The amount of any
such expenses paid for or reimbursed in one year shall not affect the amount
eligible for payment or reimbursement in any subsequent year, and the
Executive’s right to such payment or reimbursement shall not be subject to
liquidation or exchange for any other benefit.

(f) Vacation. The Executive shall be entitled to the number of weeks of paid
vacation per year for which he was eligible with the Company immediately prior
to the Effective Date, but in no event less than four weeks annually. Unused
vacation may be carried forward from year to year. Vacation shall otherwise be
governed by the policies of the Company, as in effect from time to time. In
addition to vacation, the Executive shall be entitled to the number of sick days
and personal days per year that other senior executive officers of the Company
with similar tenure are entitled to under the Company’s policies.

(g) Services Furnished. During the Employment Period, the Company shall furnish
the Executive with office space, stenographic and secretarial assistance and
such other facilities and services no less favorable than what he was receiving
with the Company immediately prior to the Effective Date or, if better, as
provided to other senior executive officers of the Company.

(h) Welfare, Pension and Incentive Benefit Plans. During the Employment Period,
subject to the terms of the applicable plan documents and generally applicable
Company policies, the Executive (and his spouse and dependents to the extent
provided therein) shall be entitled to participate in and be covered under all
the welfare benefit plans or programs maintained by the Company from time to
time for the benefit of its senior executives, including, without limitation,
all medical, hospitalization, dental, disability, accidental death and
dismemberment and travel accident insurance plans and programs. During the
Employment Period, the Company shall provide to the Executive (and his spouse
and dependents to the extent provided under the applicable plans or programs)
the same type and substantially equivalent levels of participation and employee
benefits (other than severance pay plans and, except with the express consent of
the Board, incentive bonus programs other than as explicitly set forth in
Section 5(b), 5(c), 5(d) and 5(i) hereof) as are being provided to other senior
executives (and their spouses and dependents to the extent provided under the
applicable plans or programs) on the Effective Date, subject to modifications
affecting all senior executive officers. Nothing herein shall, or shall be
construed so as to, obligate the Company to adopt, maintain or continue any
particular benefit plan, program or policy at any time.

(i) Equity Incentive Awards. To the extent that an insufficient number of
            shares remain available under the Live Nation, Inc. 2005 Stock
Incentive Plan (as amended from time to time, the “Plan”) to cover grants of
each of the Financial Performance Shares, the Management Performance Shares and
the Growth Shares (each as defined below), such grants shall be subject to and
conditioned upon the adoption and approval by the stockholders of the Company of
an amendment to the Plan or the adoption and Company stockholder approval of a
new equity incentive plan, in either case, authorizing awards covering a number
of shares sufficient to permit such grants (in either case, a “Share Increase”).
If a Share Increase is not adopted and approved by the stockholders of the
Company for any reason prior to the applicable grant date with respect to any
such award, then the Company shall have no obligation to grant such award (or
pay any compensation in lieu thereof) unless and until a Share Increase is
adopted and approved by the stockholders of the Company. Within 30 days after
such approval and adoption of a Share Increase, subject to the Executive’s
continued employment through such dates, the Executive shall be granted the
Financial Performance Shares, Management Performance Shares and Growth Shares
that were delayed as a result of this paragraph, which grants shall vest in
accordance with the vesting schedules set forth below (including any vesting
that may occur prior to grant as a result of the delay).

(i) Restricted Shares Associated with Corporate Financial Performance. In
addition to the Performance Bonus and Exceptional Performance Bonus provided by
Sections 5(c) and 5(d), provided that the Executive is employed by the Company
on the applicable grant date, prior to the ninetieth day of each full calendar
year of the Employment Period in which the Executive has not previously been
awarded a comparable grant under the 2007 Agreement, the Executive will receive
an annual grant of 100,000 shares of Company restricted stock (the “Financial
Performance Shares”). Each annual award of 100,000 Financial Performance Shares
will vest and the restrictions thereon will lapse in equal installments of
50,000 shares on March 31 of each of the first two calendar years following the
applicable grant date, subject to and conditioned upon (A) the achievement of
the Target EBITDA (or such other target performance objective as is established
by the Compensation Committee for purposes of determining the Performance Bonus
under Section 5(c) for the year of the grant) and (B) the Executive’s continued
employment through each such vesting date. If the applicable Target EBITDA (or
other target performance objective) is not attained during the year of the grant
and/or the Executive’s employment terminates prior to an applicable vesting date
(except as otherwise provided in Section 8(a) below), then the Financial
Performance Shares granted for such year will not vest and, upon such
determination by the Compensation Committee, will be forfeited and terminated
(to the extent not yet vested).

(ii) Restricted Shares Associated with Management Objectives. In addition to the
Performance Bonus and Exceptional Performance Bonus provided by Sections 5(c)
and 5(d) and in addition to the Financial Performance Shares provided by
Section 5(i)(i), provided that the Executive is employed by the Company on the
applicable grant date, prior to the ninetieth day of each full calendar year of
the Employment Period in which the Executive has not previously been awarded a
comparable grant under the 2007 Agreement, the Executive will receive an
additional annual grant of 50,000 shares of Company restricted stock (the
“Management Performance Shares”). Each annual award of 50,000 Management
Performance Shares will vest and the restrictions thereon will lapse in equal
installments of 25,000 shares on March 31 of each of the first two calendar
years following the applicable grant date, subject to and conditioned upon
(A) the satisfaction of individual performance objectives specified in writing
by the Compensation Committee on or before March 31 of the year of grant and
(B) the Executive’s continued employment through each such vesting date. If the
performance objectives applicable to a grant of Management Performance Shares
are not attained during the year of the grant and/or the Executive’s employment
terminates prior to an applicable vesting date (except as otherwise provided in
Section 8(a) below), the Management Performance Shares granted for such year
will not vest and, upon such determination by the Compensation Committee, will
be forfeited and terminated (to the extent not yet vested).

(iii) Restricted Shares Associated with Closing of Merger. In addition to the
Financial Performance Shares and the Management Performance Shares described in
Section 5(i)(i) and 5(i)(ii) above, provided that the Executive is employed by
the Company on the Effective Date, on the Effective Date, the Executive will
receive an additional one-time grant of 350,000 shares of Company restricted
stock (the “Growth Shares”). The Growth Shares will vest and the restrictions
thereon will lapse in equal installments of 25% (87,500 shares) on each of the
first, second, third and fourth anniversaries of the Effective Date (provided
that the final installment of 25% (87,500 shares) will vest on the earlier of
the fourth anniversary of the Effective Date of this Agreement or May 31, 2014),
subject to the Executive’s continued employment with the Company through each
such vesting date, provided, however, that notwithstanding the foregoing, no
Growth Shares shall vest or the restrictions thereon lapse prior to the date on
which the average closing per share trading price of a share of common stock of
the Company over any consecutive 12-month period exceeds $20.00 (any date on
which such threshold is attained, the “Growth Share Performance Date”), and any
Growth Shares which would otherwise have vested prior to the Growth Share
Performance Date in accordance with the incremental vesting schedule above shall
instead vest on the Growth Share Performance Date, subject to the Executive’s
continued employment through the Growth Share Performance Date. If the
Executive’s employment terminates prior to the vesting of any of the Growth
Shares (except as otherwise provided in Section 8(a)(i) below), such unvested
Growth Shares will not vest and will be forfeited and terminated upon such
termination.

The restricted shares granted to the Executive pursuant to Sections
5(i)(i)-(iii) will be subject to the terms and conditions of restricted stock
agreements approved by the Compensation Committee. Upon the occurrence of a
Change in Ownership or Control (as defined in 26 C.F.R. § 1.280G-1 (Q/A 27, 28 &
29)), of the Company (a “Change of Control”) (excluding, for the avoidance of
doubt, the Merger), the restricted shares granted to the Executive pursuant to
Sections 5(i)(i)-(iii), will vest and the restrictions will lapse, and any
unvested stock options and shares of restricted stock previously granted to the
Executive will vest, and restrictions thereon will lapse, as the case may be,
and become immediately exercisable or transferable.

(iv) Acceleration. Immediately upon the Effective Date, the vesting and lapsing
of restrictions on any and all unvested equity awards then held by the Executive
prior to the Effective Date (including, without limitation, all restricted stock
granted to the Executive prior to the Merger), other than the Continuation
Option Grant described in Section 5(i)(v) below and any equity awards to be
granted pursuant to this Section 5(i), shall accelerate and such equity awards
shall become immediately exercisable and free of restrictions.

(v) Continuation Option Grant. On March 17, 2009, the Compensation Committee
granted to the Executive options to purchase 2,000,000 shares of Company common
stock (the “Continuation Option Grant”). The Continuation Option Grant, which
survives the extinguishment of the 2007 Agreement: (A) was made in accordance
with the terms and conditions set forth in the Plan; (B) has a strike price
equal to the closing price of the Company’s common stock listed on the New York
Stock Exchange on the date of the grant; (C) vests in equal tranches of 20% on
the first through fifth anniversaries of the date of the grant, subject to the
Executive’s continued employment with the Company; provided, however, that in
the event the Company has not, at least six months prior to the expiration of
the Employment Period, offered to renew the Executive’s employment on terms and
conditions no less favorable than provided for herein (including, without
limitation, with respect to salary, bonus, employment period and annual equity
grants) and the Executive’s employment terminates at the end of the Employment
Period, the final tranche of 20% shall vest upon the expiration of the
Employment Period, subject to the Executive’s continued employment through the
end of the Employment Period; (D) shall vest in full upon the Executive’s
termination of employment as described in Section 8(a) below; and (E) shall vest
in full upon a Change of Control occurring subsequent to the Merger, but will
not vest as a result of the Merger.

6. Termination. The Executive’s employment hereunder may be terminated during
the Employment Period under the following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been substantially unable to perform
his duties hereunder notwithstanding the provision of reasonable accommodation
for a period of six consecutive months, and within 30 days after written Notice
of Termination is given after such six-month period the Executive shall not have
returned to the substantial performance of his duties on a full-time basis, the
Company shall have the right to terminate the Executive’s employment hereunder
for “Disability,” and such termination in and of itself shall not be, nor shall
it be deemed to be, a breach of this Agreement.

(c) Cause. The Company shall have the right to terminate the Executive’s
employment for Cause by providing the Executive with a written Notice of
Termination, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement. For purposes of this Agreement,
“Cause” shall mean:

(i) the Executive’s willful and continued failure to perform his material duties
with respect to the Company or its Affiliates which, if curable, continues
beyond ten business days after a written demand for substantial performance is
delivered to the Executive by the Company; or

(ii) willful or intentional engaging by the Executive in material misconduct
that causes material and demonstrable injury, monetarily or otherwise, to the
Company, or any of its Affiliates; or

(iii) the Executive’s conviction of, or a plea of nolo contendre to, a crime
constituting (A) a felony under the laws of the United States or any state
thereof or (B) a misdemeanor involving moral turpitude that causes material and
demonstrable injury, monetarily or otherwise, to the Company or any of its
Affiliates; or

(iv) the Executive’s committing or engaging in any act of fraud, embezzlement,
theft or other act of dishonesty against the Company or its Affiliates that
causes material and demonstrable injury, monetarily or otherwise, to the Company
or its Affiliates; or

(v) the Executive’s breach of any provision of Section 11 hereof that causes
material and demonstrable injury, monetarily or otherwise, to the Company or its
Affiliates.

The decision to terminate the Executive for Cause shall be determined by at
least a majority of the members of the full Board at a meeting of the Board.
This Section 6(c) shall not prevent the Executive from challenging in any
arbitration or court of competent jurisdiction the Board’s determination that
Cause exists or that the Executive has failed to cure any act (or failure to
act) that purportedly formed the basis for the Board’s determination.

(d) Good Reason. The Executive may terminate his employment for “Good Reason” by
providing the Company with a written Notice of Termination at any time following
the occurrence of the following events; except that a written Notice of
Termination with respect to a Change of Control pursuant to clause (vii) below
may not be provided by the Executive until the 180th day following the
consummation of the Change of Control. The following events, without the written
consent of the Executive, shall constitute Good Reason:

(i) reduction in the Executive’s Base Salary or annual incentive compensation
opportunity, or the failure by the Company to grant the Restricted Shares in
accordance with Section 5(i) above, other than any isolated, insubstantial and
inadvertent failure by the Company that is not in bad faith and is cured within
ten business days after the Executive gives the Company notice of such event; or

(ii) a breach by the Company of a material provision of this Agreement; or

(iii) failure to re-nominate the Executive for election to the Board; or

(iv) the Company requiring the Executive to report to anyone other than as set
forth in Section 3 above; or

(v) substantial diminution in the Executive’s duties or responsibilities, or the
Executive’s removal as or a change in the Executive’s title from President and
Chief Executive Officer of the Company, other than any isolated, insubstantial
and inadvertent failure by the Company that is not in bad faith and is cured
within ten business days after the Executive gives the Company notice of such
event; or

(vi) a transfer of the Executive’s primary workplace away from Los Angeles,
California; or

(vii) a Change of Control, provided, however, that the Merger shall not
constitute a Change of Control for purposes of this provision and the Executive
shall not have any right to terminate his employment for Good Reason under this
Agreement, the 2007 Agreement or otherwise, solely due to the consummation of
the Merger.

The Executive expressly acknowledges and agrees that the Company’s provision of
notice of non-renewal of the Agreement pursuant to Section 2 hereof, alone or in
combination with the transition of the Executive’s duties to another employee
during the notice period, shall not constitute Good Reason and shall not
constitute a termination without Cause (as described below).

(e) Without Cause. The Company shall have the right to terminate the Executive’s
employment hereunder without Cause; provided, however, that any decision to so
terminate shall be determined by at least a majority of the members of the full
Board and by providing the Executive with a Notice of Termination at least
30 days prior to such termination, and such termination shall not in and of
itself be, nor shall it be deemed to be, a breach of this Agreement. In the
event of termination pursuant to this Section 6(e), the Board may elect to waive
the period of notice, or any portion thereof, and, if the Board so elects, the
Company will pay the Executive his Base Salary for the initial 30 days of the
notice period or for any lesser remaining portion of such period, payable in
accordance with the regular payroll practices of the Company.

(f) Without Good Reason. The Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least 30 days prior to such termination, and such termination
shall not in and of itself be, nor shall it be deemed to be, a breach of this
Agreement. In the event of termination pursuant to this Section 6(f), the Board
may elect to waive the period of notice, or any portion thereof, and, if the
Board so elects, the Company will pay the Executive his Base Salary for the
initial 30 days of the notice period or for any lesser remaining portion of such
period, payable in accordance with the regular payroll practices of the Company.

7. Termination Procedure.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 16. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which indicates the
specific termination provision in this Agreement relied upon, and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

(b) Date of Termination. Subject to Section 8(e)(ii) below, “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by his
death, the date of death, (ii) if the Executive’s employment is terminated
pursuant to Section 6(b), 30 days after a Notice of Termination (provided that
the Executive shall not have returned to the substantial performance of his
duties on a full-time basis during such 30 day period) and (iii) if the
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date set forth in such Notice of
Termination; provided, that such termination constitutes a “separation from
service” from the Company within the meaning of Section 409A (as defined below).

8. Compensation Upon Termination or During Disability. In the event the
Executive is disabled or his employment terminates during the Employment Period,
the Company shall provide the Executive with the payments and benefits set forth
below; provided, however, that any obligation of the Company to the Executive
under Section 8(a), other than for Final Compensation, is expressly conditioned
upon the Executive signing, returning to the Company, within 30 days after the
Company’s delivery of the Separation Schedule (as defined below) (or, only to
the extent required by applicable law, 45 days following the Date of
Termination), and not revoking, a release of claims substantially in the form
attached hereto as Exhibit A (the “Executive Release of Claims”). Following the
Company’s receipt of the Executive Release of Claims and the expiration of any
applicable revocation period, the Company shall execute a release of claims in
favor of the Executive substantially in the form attached hereto as Exhibit B
and the Executive Release of Claims shall not be effective unless and until the
Company executes this Release (though, for avoidance of doubt, the Executive
shall be entitled to the payments set forth in Section 8(a) below as long as the
Executive has delivered and not revoked the Executive Release of Claims). The
Executive Release of Claims required for separation benefits in accordance with
Section 8(a) creates legally binding obligations on the part of the Executive,
and the Company and its Affiliates therefore advise the Executive and his
beneficiary or legal representative, as applicable, to seek the advice of an
attorney before signing it.

Promptly, but not later than 10 days, after the Executive’s voluntary
termination of employment hereunder for Good Reason or the termination of the
Executive’s employment hereunder by the Company without Cause, the Company shall
provide the Executive with a written statement of the amounts due pursuant to
Sections 8(a)(i) and (ii) below (the “Separation Schedule”). The Company
expressly acknowledges and agrees that the Executive Release of Claims excludes
from its scope any claims by the Executive to enforce the Executive’s rights
under this Section 8, and further acknowledges and agrees that the Executive’s
execution and non-revocation of the Executive Release of Claims shall not in any
way preclude, or be deemed to preclude, the Executive’s ability to enforce, in
accordance with Section 13 below, his rights under this Section 8. 
Notwithstanding the foregoing, the Executive expressly acknowledges and agrees
that the Executive’s timely execution and non-revocation of the Executive
Release of Claims is a condition to the Executive’s rights under
Section 8(a)(ii), (iii) and (iv) below.

(a) Termination by Company Without Cause or by Executive for Good Reason. If the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason:

(i) the Company shall pay to the Executive his Base Salary, unused vacation pay
accrued or prorated through the Date of Termination, any Performance Bonus
and/or Exceptional Performance Bonus earned for the year prior to the year of
termination but not yet paid, and a pro-rated Performance Bonus and pro-rated
Exceptional Performance Bonus for the year of termination (as calculated below),
and shall reimburse the Executive pursuant to Section 5(e) for reasonable
business expenses incurred but not paid prior to such termination of employment
(together, “Final Compensation”). The Base Salary and vacation components of
Final Compensation shall be paid in a lump sum on or about the Date of
Termination, within the time periods required by the laws of the state of
California. Any unpaid prior-year Performance Bonus and/or Exceptional
Performance Bonus components of Final Compensation, if any, shall be paid at
such time or times as annual bonuses are paid generally to the Company’s senior
executives (but in no event later than March 15th of the year following that in
which such bonus was earned). The pro-rated Performance Bonus and pro-rated
Exceptional Performance Bonus components of Final Compensation, if any, shall be
calculated by multiplying the Performance and Exceptional Performance Bonuses
(if any) paid to the Executive (or still owed to the Executive) for the first
full calendar year prior to the year in which such termination occurs (or if
such termination occurs in a year, the full year prior to which the Executive’s
Performance and Exceptional Performance Bonuses were not determined entirely by
reference to this Agreement (in accordance with Sections 5(c) and (d) above,
respectively), then the greater of (A) the actual performance bonus and
exceptional performance bonus earned by the Executive for such prior year and
(B) $4,000,000) by a fraction, the numerator of which is the number of days
during such year that the Executive was employed and the denominator of which is
365, and, subject to Section 8(e), including without limitation,
Sections 8(e)(iii) and (iv), shall be paid as soon as practicable following the
Date of Termination, but in no event later than 60 days after the Date of
Termination;

(ii) provided the Executive signs, returns and does not revoke the Executive
Release of Claims as set forth above, the Company shall pay to the Executive a
lump-sum cash payment equal to the sum of the Executive’s then-current Base
Salary plus the total Performance Bonus and Exceptional Performance Bonus
amounts paid to the Executive (or still owed to the Executive) for the first
full calendar year prior to the year in which such termination occurs (or if
such termination occurs in a year, the full year prior to which the Executive’s
Performance and Exceptional Performance Bonuses were not determined entirely by
reference to this Agreement (in accordance with Sections 5(c) and (d) above,
respectively), then the greater of (A) the actual performance bonus and
exceptional performance bonus earned by the Executive for such prior year and
(B) $4,000,000), multiplied by the greater of (i) the number of full months
remaining in the Employment Period as of the Date of Termination, divided by 12,
or (ii) three, subject to Section 8(e), including, without limitation,
Sections 8(e)(iii) and (iv), such payment shall be made on the 60th day after
the Date of Termination;

(iii) provided the Executive signs, returns and does not revoke the Executive
Release of Claims as set forth above, the Company shall maintain in full force
and effect, for the continued benefit of the Executive and his eligible
dependents, for a period of three years (the “Coverage Period”) following the
Date of Termination the medical and hospitalization insurance programs in which
the Executive and his dependents were participating immediately prior to the
Date of Termination, at the level in effect and upon substantially the same
terms and conditions (including, without limitation, contributions required by
the Executive for such benefits) as existed immediately prior to the Date of
Termination; provided, that if the Executive or his dependents cannot continue
to participate in the Company plans and programs providing these benefits and/or
if the plans providing these benefits cease to be provided through third-party
insurance maintained by the Company or its Affiliates under applicable benefit
plans in a manner that causes such healthcare benefits to be exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5),
the Company shall reimburse the Executive for the cost actually incurred by the
Executive of acquiring equivalent medical and hospitalization coverage outside
of the Company’s plans and programs, but only to the extent that such costs are
substantiated by the Executive and verified by the Company (the “Continued
Benefits”), provided, that such Continued Benefits shall terminate on the date
or dates the Executive receives equivalent coverage and benefits, without
waiting period or pre-existing condition limitations, under the plans and
programs of a subsequent employer. Subject to Section 8(e), including, without
limitation, Section 8(e)(iii), any reimbursement payments made to the Executive
to cover the cost of equivalent medical and hospitalization coverage outside of
the Company’s plans and programs in accordance with the preceding sentence shall
be made no later than the last day of the month following the month in which
such cost was properly substantiated by the Executive in accordance with
applicable Company policy, but in no event later than the last day of the
calendar year following that in which such cost was incurred. Notwithstanding
anything to the contrary in this Section 8(a)(iii), the annual value (as the
same would be determined under Section 280G of the Code) of the Continued
Benefits shall in no event exceed $16,666.67 per year (the “Annual Cap”);
accordingly, the Company’s obligation to provide the Continued Benefits for any
given year of the Coverage Period shall cease once such value of the Continued
Benefits that have been provided to the Executive and/or his dependents for such
year reaches the Annual Cap, after which time the Executive shall be responsible
for the full cost of the Continued Benefits for the remainder of such year; and

(iv) provided the Executive signs and returns the Executive Release of Claims as
set forth above, the Company shall accelerate the vesting and lapsing of
restrictions on all unvested or restricted equity awards awarded to the
Executive prior to the Date of Termination, and all such awards shall remain
exercisable for the full life of such awards (determined without regard to the
Executive’s termination of employment).

(b) Termination by Company for Cause or by Executive Without Good Reason. If the
Executive’s employment is terminated by the Company for Cause or by the
Executive other than for Good Reason, the Company shall pay the Executive the
Final Compensation at the time and in the manner set forth in Section 8(a)(i)
hereof. The Company shall have no further obligation to the Executive upon such
termination of employment.

(c) Disability. During any period that the Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), the Executive shall continue to receive his full Base
Salary set forth in Section 5(a) until his employment is terminated pursuant to
Section 6(b), and the Company may, in its discretion, designate another
individual to act in the Executive’s place, and such designation shall not
constitute Good Reason. In the event the Executive’s employment is terminated
for Disability pursuant to Section 6(b), the Company shall pay to the Executive
the Final Compensation at the time and in the manner set forth in
Section 8(a)(i) hereof. The Company shall have no further obligation to the
Executive upon such termination of employment.

(d) Death. If the Executive’s employment is terminated by his death, the Company
shall pay the Final Compensation to the Executive’s beneficiary, legal
representatives or estate, as the case may be, at the time and in the manner set
forth in Section 8(a)(i) hereof. The Company shall have no further obligation to
the Executive upon such termination of employment.

(e) Code Section 409A Compliance.

(i) To the fullest extent applicable, amounts and other benefits payable under
this Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), in accordance with one or more of the exemptions
available under the final Treasury Regulations promulgated under Section 409A
and, to the extent that any such amount or benefit is or becomes subject to
Section 409A due to a failure to qualify for an exemption from the definition of
nonqualified deferred compensation in accordance with such final Treasury
regulations, this Agreement is intended to comply with the applicable
requirements of Section 409A with respect to such amounts or benefits. This
Agreement shall be interpreted and administered to the extent possible in a
manner consistent with the foregoing statement of intent. For purposes of this
Agreement, all rights to payments and benefits hereunder shall be treated as
rights to receive a series of separate payments and benefits to the fullest
extent allowed by Section 409A of the Code.

(ii) Notwithstanding anything in this Agreement or elsewhere to the contrary,
for purposes of determining the payment date of any amounts that are treated as
nonqualified deferred compensation under Section 409A that become payable under
this Agreement in connection with a termination of employment, the date that the
Executive is deemed to have incurred a termination of employment shall be the
date on which the Executive has incurred a “separation from service” within the
meaning of Treasury Regulation section 1.409A-1(h), or in subsequent Internal
Revenue Service guidance under Section 409A.

(iii) Notwithstanding anything in this Agreement or elsewhere to the contrary,
if the Company reasonably determines that (A) the Executive is a “specified
employee” (within the meaning of Treasury Regulation Section 1.409A-1(i)) on the
date of the Executive’s “separation from service” (within the meaning of
Treasury Regulation Section 1.409A-1(h)) and (B) commencement of any payments or
other benefits payable under this Agreement in connection with the Executive’s
separation from service on the scheduled payment dates specified in Section 8(a)
through (c), will subject the Executive to an “additional tax” under
Section 409A(a)(1)(B) (together with any interest or penalties imposed with
respect to, or in connection with, such tax, a “Section 409A Tax”), then the
Company shall withhold payment of any such payments or benefits until the first
business day of the seventh month following the date of the Executive’s
separation from service or, if earlier, the date of the Executive’s death (the
“Delayed Payment Date”). In the event that this Section 8(e)(iii) requires any
payments to be withheld, such withheld payments shall be accumulated and paid in
a single lump sum, with interest equal to the “short-term applicable Federal
rate” (within the meaning of Section 1274(d) of the Code), compounded annually,
in effect on the date of such termination, on the Delayed Payment Date and the
balance of the payments shall be made as otherwise scheduled.

(iv) In each case where this Agreement provides for the payment of an amount
that constitutes nonqualified deferred compensation under Section 409A to be
made to the Executive within a designated period (e.g., within 30 days after the
date of termination) and such period begins and ends in different calendar
years, the exact payment date within such range shall, subject to
Section 8(e)(iii) above, be determined by the Company, in its sole discretion,
and the Executive shall have no right to designate the year in which the payment
shall be made.

(v) The Company and the Executive may agree to take other actions to avoid the
imposition of a Section 409A Tax at such time and in such manner as permitted
under Section 409A. To the extent applicable, each of the exceptions to
Section 409A’s prohibition on acceleration of payments of deferred compensation
provided under Treasury Regulation 1.409A-3(j)(4) shall be permitted under this
Agreement.

(vi) Each of the Company and the Executive acknowledge and agree that (A) they
have had their own independent legal counsel review this Agreement for purposes
of compliance with the requirements of Section 409A or an exemption therefrom,
and (B) each party is relying solely on the advice of its independent legal
counsel for such purposes.

9. Gross-Up Payment.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) to or for the
benefit of the Executive (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties are incurred
by the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Company shall pay to the Executive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by the Executive of
all taxes (including any Excise Tax) imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the sum of (x) the
Excise Tax imposed upon the Payments and (y) the product of any deductions
disallowed because of the inclusion of the Gross-Up Payment in the Executive’s
adjusted gross income and the highest applicable marginal rate of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to (A) pay federal income taxes at the highest marginal rates of
federal income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-Up Payment is to be made, (B) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes and (C) have otherwise allowable deductions for federal income tax
purposes at least equal to those which could be disallowed because of the
inclusion of the Gross-Up Payment in the Executive’s adjusted gross income.

(b) Subject to the provisions of Section 9(a), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determinations, shall be made by a nationally recognized
public accounting firm that is selected by the Company (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Company or
the Executive that there has been a Payment, or such earlier time as is
requested by the Company or the Executive (collectively, the “Determination”).
All fees and expenses of the Accounting Firm shall be borne solely by the
Company, and the Company shall enter into any reasonable agreement requested by
the Accounting Firm in connection with the performance of the services
hereunder. The Gross-Up Payment under this Section 9 with respect to any
Payments made to the Executive shall be made to the relevant tax authorities no
later than the date on which the Excise Tax on such Payments is due to the
relevant tax authorities, provided, however, that notwithstanding anything
herein to the contrary, in no event shall any Gross-Up Payment or any payment of
any income or other taxes to be paid by the Company under this Section 9 be made
later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Executive remits the related taxes. Any
costs and expenses incurred by the Company on behalf of the Executive under this
Section 9 due to any tax contest, audit or litigation will be paid by the
Company no later than the end of the Executive’s taxable year following the
Executive’s taxable year in which the taxes that are the subject of the tax
contest, audit or litigation are remitted to the taxing authority, or where as a
result of such tax contest, audit or litigation no taxes are remitted, the end
of the Executive’s taxable year following the Executive’s taxable year in which
the audit is completed or there is a final and non-appealable settlement or
other resolution of the contest or litigation. If the Accounting Firm determines
that no Excise Tax is payable by the Executive, it shall furnish the Executive
with a written opinion to such effect, and to the effect that failure to report
the Excise Tax, if any, on the Executive’s applicable federal income tax return
should not result in the imposition of a negligence or similar penalty.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
(“Underpayment”) or Gross-Up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that the Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of the Executive. In the event the amount of the Gross-Up
Payment exceeds the amount necessary to reimburse the Executive for his Excise
Tax, the Accounting Firm shall determine the amount of the Overpayment that has
been made and any such Overpayment (together with interest at the rate provided
in Section 1274(b)(2) of the Code) shall be promptly paid by the Executive (to
the extent he has received a refund if the applicable Excise Tax has been paid
to the Internal Revenue Service) to or for the benefit of the Company. The
Executive shall cooperate, to the extent his expenses are reimbursed by the
Company, with any reasonable requests by the Company in connection with any
contest or disputes with the Internal Revenue Service in connection with the
Excise Tax.

(d) The parties hereto expressly acknowledge and agree that the Executive shall
be eligible to receive a Gross-Up Payment with regard to payments and benefits
received in connection with the Merger and/or any Change of Control occurring
subsequent to the Merger during the Employment Period.

10. Mitigation. The Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due the Executive under this Agreement on account
of subsequent employment except as specifically provided herein. Additionally,
amounts owed to the Executive under this Agreement shall not be offset by any
claims the Company may have against the Executive, and the Company’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any other circumstances,
including, without limitation, any counterclaim, recoupment, defense or other
right which the Company may have against the Executive or others.

11. Restrictive Covenants.

(a) Confidential Information.

(i) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive has developed and will
develop Confidential Information for the Company or its Affiliates and that the
Executive has learned and will learn of Confidential Information during the
course of his employment. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information. The Executive shall hold in a fiduciary capacity for the benefit of
the Company all trade secrets and Confidential Information, knowledge or data
relating to the Company, its Affiliates and their businesses and investments,
which shall have been obtained by the Executive during the Executive’s
employment by the Company and which is not generally available public knowledge
(other than by acts of the Executive in violation of this Agreement or by any
other person having an obligation of confidentiality to the Company or any of
its Affiliates). Except as may be required or appropriate in connection with
carrying out his duties under this Agreement, the Executive shall not, without
the prior written consent of the Company or as may otherwise be required by law
or any legal process, or as is necessary in connection with any adversarial
proceeding against the Company (in which case the Executive shall use his
reasonable best efforts in cooperating with the Company in obtaining a
protective order against disclosure by a court of competent jurisdiction), use,
communicate or divulge any such trade secrets, Confidential Information,
knowledge or data to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business;
provided, that the Executive may disclose Confidential Information to his
attorneys, accountants and other advisors. The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination.

For purposes of this Agreement, “Confidential Information” shall mean any and
all information of the Company and its Affiliates that is not generally known by
those with whom the Company or any of its Affiliates competes or does business,
or with whom the Company or any of its Affiliates plans to compete or do
business, and any and all information, publicly known in whole or in part or
not, which, if disclosed by the Company or any of its Affiliates, would assist
in competition against them. Confidential Information includes, without
limitation, such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Affiliates, (ii) the costs, sources of supply, financial performance and
strategic plans of the Company and its Affiliates, (iii) the identity and
special needs of the customers of the Company and its Affiliates and (iv) the
people and organizations with whom the Company and its Affiliates have business
relationships and the nature and substance of those relationships. Confidential
Information also includes any information that the Company or any of its
Affiliates has received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclosed to others.

For purposes of this Agreement, “Affiliates” shall mean all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, contract or equity
interest. For the avoidance of doubt, Affiliates includes Worldwide.

(ii) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its
Affiliates, and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or the Company or its
designee may specify, all Documents then in the Executive’s possession or
control.

(b) Restricted Activities. The Executive hereby agrees that some restrictions on
his activities during and after his employment are necessary to protect the
goodwill, trade secrets, Confidential Information and other legitimate interests
of the Company and its Affiliates. In consideration of the Executive’s
employment hereunder, and the Company’s agreement to grant the Executive access
to trade secrets and other Confidential Information of the Company and its
Affiliates and to their customers, and in view of the confidential position to
be held by the Executive hereunder, the Executive agrees as follows:

(i) Non-Solicitation. During the Employment Period and during the two-year
period immediately following termination of the Employment Period (such two-year
period is herein called the “Restricted Period”), the Executive shall not,
directly or indirectly, hire, solicit for hiring or assist in any way in the
hiring of any employee or exclusive independent contractor of the Company or any
of its Affiliates, or induce or otherwise attempt to influence any employee or
independent contractor to terminate or diminish such employment or contractor
relationship or to become employed by any other Competing Business or in any
other business in which the Company or any of its Affiliates is engaged. For the
purposes of this Section 11, a “Competing Business” is a person or enterprise
engaged in the following activities: (i) the promotion or production of live
music shows or (ii) the following activities, to the extent the Company or any
of its Affiliates is actively and meaningfully engaged in such activity: (A) the
operation of entertainment venues or (B) the management of its third-party
ticketing relationships, in-house ticketing operations and online and wireless
ticketing and music distribution activities. For purposes of this Agreement, an
“employee” of the Company or any of its Affiliates is any person who was such at
any time during the Restricted Period.

(c) Assignment of Rights to Intellectual Property.

(i) The Executive shall promptly and fully disclose all Intellectual Property to
the Company. The Executive hereby assigns and agrees to assign to the Company
(or as otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property. The Executive agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including, without limitation, the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. The Executive will not charge the Company
for time spent in complying with these obligations. All copyrightable works that
the Executive creates shall be considered “work made for hire” and shall, upon
creation, be owned exclusively by the Company.

(ii) For purposes of this Agreement, “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts and
ideas (whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed or reduced to practice by the Executive
(whether alone or with others, whether or not during normal business hours or on
or off Company premises) during the Executive’s employment that relate to either
the Products or any prospective activity of the Company or any of its Affiliates
or that make use of Confidential Information or any of the equipment or
facilities of the Company or any of its Affiliates; and “Products” means all
products planned, researched, developed, tested, manufactured, sold, licensed,
leased or otherwise distributed or put into use by the Company or any of its
Affiliates, together with all services provided or planned by the Company or any
of its Affiliates, during the Executive’s employment.

(d) Conflict of Interest. The Executive agrees that, during his employment with
the Company, he will not undertake any outside activity, whether or not
competitive with the business of the Company or its Affiliates that could
reasonably give rise to a conflict of interest or otherwise interfere with his
duties and obligations to the Company or any of its Affiliates.

(e) Modification of Covenants. The parties hereby acknowledge that the
restrictions in this Section 11 have been specifically negotiated and agreed to
by the parties hereto, and are limited only to those restrictions necessary to
protect the Company and its Affiliates from unfair competition. The Executive
acknowledges that he has carefully read and considered all the terms and
conditions of this Agreement, including the restrictions in Section 11 hereof,
and agrees without reservation that each of the restraints contained herein is
necessary for the reasonable and proper protection of the goodwill, trade
secrets, Confidential Information and other legitimate interests of the Company
and its Affiliates; and that each and every one of those restraints is
reasonable in respect to subject matter, length of time and geographic area. The
parties hereby agree that if the scope or enforceability of any provision,
paragraph or subparagraph of this Section 11 is in any way disputed at any time,
and should a court find that such restrictions are overly broad, the court shall
modify and enforce the covenant to permit its enforcement to the maximum extent
permitted by law. Each provision, paragraph and subparagraph of this Section 11
is separable from every other provision, paragraph and subparagraph, and
constitutes a separate and distinct covenant.

(f) Remedies. The Executive hereby expressly acknowledges that any breach or
threatened breach by the Executive of any of the terms set forth in Section 11
of this Agreement would result in significant, irreparable and continuing injury
to the Company, the monetary value of which would be difficult to establish or
measure. Therefore, the Executive agrees that, in addition to any other remedies
available to it, the Company shall be entitled to preliminary and permanent
injunctive relief in a court of appropriate jurisdiction against any breach or
threatened breach, without having to post bond, as well as the recovery of all
reasonable attorneys’ fees expended in enforcing its rights hereunder.

12. Indemnification.

(a) General. The Company agrees that if the Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that the Executive is or was a trustee, director or officer of the Company,
Live Nation Entertainment, Inc. or any subsidiary thereof, or is or was serving
at the request of the Company or any subsidiary as a trustee, director, officer,
member, employee or agent of another corporation or a partnership, joint
venture, trust or other enterprise, including, without limitation, service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is alleged action in an official capacity as a trustee, director, officer,
member, employee or agent while serving as a trustee, director, officer, member,
employee or agent, the Executive shall be indemnified and held harmless by the
Company to the fullest extent authorized by Delaware law, as the same exists or
may hereafter be amended, against all Expenses incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if the Executive has ceased to be an officer, director,
trustee or agent, or is no longer employed by the Company, and shall inure to
the benefit of his heirs, executors and administrators.

(b) Expenses. As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, costs, attorneys’ fees, accountants’ fees and
disbursements and costs of attachment or similar bonds, investigations and any
expenses of establishing a right to indemnification under this Agreement.

(c) Enforcement. If a valid claim or request under this Agreement is not paid by
the Company or on its behalf within 30 days after a written claim or request has
been received by the Company, the Executive may at any time thereafter bring
suit against the Company to recover the unpaid amount of the claim or request
and, if successful in whole or in part, the Executive shall be further entitled
to be paid the expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable Delaware law.

(d) Partial Indemnification. If the Executive is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Executive for the portion of such Expenses to which
the Executive is entitled.

(e) Advances of Expenses. Expenses incurred by the Executive in connection with
any Proceeding shall be paid by the Company in advance upon request of the
Executive that the Company pay such Expenses; but, only in the event that the
Executive shall have delivered in writing to the Company (i) an undertaking to
reimburse the Company for Expenses with respect to which the Executive is not
entitled to indemnification and (ii) an affirmation of his good faith belief
that the standard of conduct necessary for indemnification by the Company has
been met.

(f) Notice of Claim. The Executive shall give to the Company notice of any claim
made against him for which indemnification will or could be sought under this
Agreement. In addition, the Executive shall give the Company such information
and cooperation as it may reasonably require and as shall be within the
Executive’s power and at such times and places as are mutually convenient for
the Executive and the Company.

(g) Defense of Claim. With respect to any Proceeding as to which the Executive
notifies the Company of the commencement thereof:

(i) The Company will be entitled to participate therein at its own expense.

(ii) Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to the Executive, which in the Company’s sole discretion may be
regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. The Executive shall also have the
right to employ his own counsel in such action, suit or proceeding if he
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and the Executive, and, under such circumstances, the fees
and expenses of such counsel shall be at the expense of the Company.

(iii) Neither the Company nor its Affiliates shall be liable to indemnify the
Executive under this Agreement for any amounts paid in settlement of any action
or claim effected without its written consent. The Company shall not settle any
action or claim in any manner which would impose any penalty or limitation on
the Executive without the Executive’s written consent. Neither the Company nor
the Executive will unreasonably withhold or delay their consent to any proposed
settlement.

(h) Non-Exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 12 shall not be exclusive of any other right which the Executive
may have or hereafter may acquire under any statute, provision of the
declaration of trust or certificate of incorporation or bylaws of the Company,
Worldwide or any subsidiary, agreement, vote of shareholders or disinterested
directors or trustees or otherwise.

13. Arbitration. Except as provided for in Section 11 of this Agreement, if any
contest or dispute arises between the parties with respect to this Agreement,
such contest or dispute shall be submitted to binding arbitration for resolution
in Los Angeles, California, in accordance with the rules and procedures of the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. The decision of the appointed arbitrator shall be final and binding
on both parties, and any court of competent jurisdiction may enter judgment upon
the award. The losing party shall pay all expenses relating to such arbitration,
including, without limitation, the prevailing party’s legal fees and expenses,
within 60 days after the parties enter into a legally binding settlement of the
dispute or any final and nonappealable judgment or other binding decision.

14. Successors; Binding Agreement.

(a) Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred, except that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinabove defined and any successor to its business
and/or assets (by merger, purchase or otherwise) which executes and delivers the
agreement provided for in this Section 14 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

(b) Executive’s Successors. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his right
to payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon the Executive’s death, this Agreement and
all rights of the Executive hereunder shall inure to the benefit of and be
enforceable by the Executive’s beneficiary or beneficiaries, personal or legal
representatives, or estate, to the extent any such person succeeds to the
Executive’s interests under this Agreement. Executive shall be entitled to
select and change a beneficiary or beneficiaries to receive any benefit or
compensation payable hereunder following the Executive’s death by giving the
Company written notice thereof. In the event of the Executive’s death or a
judicial determination of his incompetence, reference in this Agreement to the
Executive shall be deemed, where appropriate, to refer to his beneficiary(ies),
estate or other legal representative(s). If the Executive should die following
his Date of Termination while any amounts would still be payable to him
hereunder if he had continued to live, all such amounts unless otherwise
provided herein shall be paid in accordance with the terms of this Agreement to
such person or persons so designated in writing by the Executive, or otherwise
to his legal representatives or estate.

15. Obligations. Notwithstanding anything in this Agreement to the contrary, the
Company and Worldwide shall be jointly and severally liable with respect to any
and all obligations of the Company arising under this Agreement.

16. Notices. Any notice provided for in this Agreement will be in writing and
will be deemed to have been given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid. If to
the Company, the notice will be sent to Live Nation, Attention: General Counsel,
9348 Civic Center Drive, Beverly Hills, California 90210. If to the Executive,
the notice will be sent to the Executive’s home address then on file with the
Company’s Human Resources Department. Such notices may alternatively be sent to
such other address as any party may have furnished to the other in writing in
accordance with this Agreement, except that notices of change of address shall
be effective only upon receipt.

17. Miscellaneous. No provisions of this Agreement may be amended, modified or
waived unless such amendment or modification is agreed to in writing signed by
the Executive and by a duly authorized officer of the Company, and such waiver
is set forth in writing and signed by the party to be charged. No waiver by
either party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder shall
survive the Executive’s termination of employment and the termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
regard to its conflicts of law principles.

18. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

20. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein, and, except as
expressly set forth in Sections 5(c) and (d) above, supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto in respect of such subject matter, including,
without limitation, the 2007 Agreement, and excluding only (i) any existing
obligations on the part of the Executive with respect to Confidential
Information, assignment of intellectual property and the like and (ii) any
existing equity award agreements between the Company and the Executive. Except
as expressly set forth in Sections 5(c) and (d) above, any prior agreement of
the parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled.

21. Effectiveness. This Agreement shall become effective upon the closing of the
Merger. Notwithstanding anything contained herein, in the event that the Merger
Agreement is terminated in accordance with its terms or that the Merger is not
consummated for any other reason, this Agreement shall automatically, and
without notice, terminate without any obligation due to the other party and the
provisions of this Agreement shall be of no force or effect.

22. Taxes. All payments hereunder shall be subject to any required withholding
of federal, state and local taxes pursuant to any applicable law or regulation.

23. Noncontravention. The Company represents that the Company is not prevented
from entering into or performing this Agreement by the terms of any law, order,
rule or regulation, its bylaws or declaration of trust or any agreement to which
it is a party, other than which would not have a material adverse effect on the
Company’s ability to enter into or perform this Agreement.

24. Section Headings. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

          EXECUTIVE DATE: 10/21/09  
/s/ Michael Rapino
   
 
   
Michael Rapino
LIVE NATION, INC.
BY:
   
/s/ Michael G. Rowles
   
 
DATE: 10/21/09  
Michael G. Rowles
   


   
Executive Vice President, General Counsel and Secretary
DATE: 10/21/09  
LIVE NATION WORLDWIDE, INC.
BY:
   


   
/s/ Michael Rowles
   
 
   
Michael G. Rowles
Executive Vice President, General Counsel and Secretary

1

EXHIBIT A TO
RAPINO EMPLOYMENT AGREEMENT

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the employment agreement
between me and Live Nation Worldwide, Inc. (the “Company”) effective as of the
date of the closing of the transactions contemplated by that certain Agreement
and Plan of Merger dated as of February 10, 2009 by and among Live Nation, Inc.,
Ticketmaster Entertainment, Inc. and merger subsidiary (the “Merger”)
(“Agreement”), which are conditioned on my signing this Release of Claims and to
which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with or
claiming through me, hereby release and forever discharge the Company, and all
of its subsidiaries and other affiliates, past, present and future officers,
directors, trustees, stockholders, employees, agents, general and limited
partners, members, managers, joint venturers, representatives, successors and
assigns and all others connected with any of them, all of the foregoing both
individually and in their official capacities, from any and all causes of
action, rights or claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, in any way resulting from, arising out of or
connected with my employment by the Company or any of its subsidiaries or other
affiliates or the termination of that employment, including, without limitation,
(i) any and all claims pursuant to any federal, state or local law, regulation
or other requirement; and (ii) any and all claims of employment discrimination
on any basis under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act and the
fair employment practices laws of the state or states in which I have been
employed by the Company or any of its subsidiaries or other affiliates, each as
amended from time to time.

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claims,
(ii) claims to enforce my rights and/or the Company’s obligations pursuant to
Sections 8, 9, 10 and 12 of the Agreement; (iii) any right of indemnification or
contribution that I have pursuant to the certificate of incorporation or bylaws
of the Company or any of its subsidiaries or other affiliates and (iv) any
claims under any of the equity incentive plan and equity-based award agreements
referenced in the Agreement with respect to any securities (including shares,
options and any other equity-based rights) that I continue to hold after I sign
this Release of Claims.

This Release of Claims covers both claims that I know about and those I may not
know about. I expressly waive all rights afforded by any statute which limits
the effect of a release with respect to unknown claims. I understand the
significance of my release of unknown claims and my waiver of statutory
protection against a release of unknown claims, including, without limitation,
claims otherwise protected under California Civil Code Section 1542
(“Section 1542”) or any other applicable similar state or federal law.
Section 1542 provides: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”

For a period of two years following the date hereof, I agree that I will not
make or cause to be made any statements, verbally, electronically, in writing or
in any other form, with the intent to be derogatory or disparaging about the
Company, its businesses, affiliates, subsidiaries, officers, directors or
employees.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to 21 days (or such longer period as the
Company may specify) from the later of the date my employment with the Company
terminates or the date I receive this Release of Claims. I also acknowledge that
I am advised by the Company and its subsidiaries and other affiliates to seek
the advice of an attorney prior to signing this Release of Claims; that I have
had sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven days of the date of my signing by written notice
to the Chairman of the Board of Directors of the Company and that this Release
of Claims will take effect only upon the expiration of such seven day revocation
period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

Signature:       

Name (please print):       

Date Signed:       

2

EXHIBIT B TO
RAPINO EMPLOYMENT AGREEMENT

RELEASE OF CLAIMS

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, and as required by the agreement between Live Nation
Worldwide, Inc. (the “Company’) and Michael Rapino (the “Executive”) dated
effective as of the date of the closing of the transactions contemplated by that
certain Agreement and Plan of Merger dated as of February 10, 2009 by and among
Live Nation, Inc., Ticketmaster Entertainment, Inc. and merger subsidiary (the
“Merger”) (the “Agreement”), the Company, and on behalf of its predecessors,
affiliates and successors, and each of its past, present and future officers,
directors, employees, representatives, attorneys, insurers, agents and assigns,
individually and in their official capacities, hereby release and forever
discharge the Executive from any and all causes of action, rights or claims of
any type or description, known or unknown, which they have had in the past, now
have, or might now have, through the date of signing of this Release of Claims,
in any way resulting from, arising out of or connected with the Executive’s
employment by the Company or any of its subsidiaries or other affiliates or the
termination of that employment or pursuant to any federal, state or local law,
regulation or other requirements, including, without limitation, those arising
under common law.

Excluded from the scope of this Release of Claims is (i) any claim arising under
Sections 11 (a), (b) and (c) of the Agreement after the effective date of this
Release of Claims and (ii) any claims relating to the Executive’s commission of
fraud or criminal acts against Company or its affiliates, or other substantial,
willful and intentional misconduct related to the Executive’s employment with
the Company or any of its affiliates.

Intending to be legally bound, the Company has signed this Release of Claims as
of the date written below.

Live Nation Worldwide, Inc.

By:

     
Name:



    Title:

Date Signed:       

3